DETAILED ACTION
Claims 1-5 (filed 12/01/2020) have been considered in this action.  Claims 1-5 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Pages 10 and 16 describes a scenario regarding the number of rotations of a fan crossing a threshold.  This scenario is described in a manner that is physically impossible to occur, because it describes the number of rotations of a fan decreasing over time (as shown in Figure 4).  A person having ordinary skill in the art would recognize that the number of rotations of a fan can never decrease.  A fan can never have fewer rotations than it did in the past; the number of rotations of a fan is an always increasing number.  The examiner believes this is a typographical error, and the following lines from the specification should be written:
“[page 10 line 8] in a case where the number of rotations of a fan per unit time (not shown) as the component 101 becomes lower than the threshold value”
“[page 16 line 10] the deterioration diagnostic unit 12 compares the threshold value and the number of rotations of the fan per unit time of the industrial machine 100 during the operation. As a result of comparison, the deterioration diagnostic unit 12 outputs the contents of detection to the display unit 15 when detecting a decrease in the number of rotations per unit time exceeding the threshold value”

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner recommends a title that encapsulates the inventive concept, such as “Control Apparatus and Non-Transitory Storage Program Recording Medium Performing Repeated Deterioration Diagnostic at a Predetermined Timing”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “deterioration determination unit”, “alarm control unit” and “cancellation operation receiving unit” in claim 1; “invalidation period setting unit” in claim 2; “numerical information acquisition unit”, “threshold acquisition unit” and “determination unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based upon the provided specification, the corresponding structure is in the form of a computer (page 15).  A generic computer is a well-known structure comprising a processor and memory with programmed instructions for execution by the processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 contains the limitation “wherein the deterioration diagnostic unit repeatedly executes the diagnostic function at timing of powering on the industrial machine”.  Based upon the broadest reasonable interpretation, this limitation has two conflicting ways of being interpreted: that the diagnostic function is executed once each time the powering on of the industrial machine so that the repeating nature refers to the repeating of power on the industrial machine, or that the diagnostic function is performed repeatedly many times each time the industrial machine is powered on, such that the repeating nature refers to the diagnostic function being performed many times in a row for a single instance of powering on the industrial machine.  Because this claim language offers two valid but conflicting interpretations, this claim is considered indefinite.  For the sake of compact prosecution, the examiner shall consider this limitation to mean that the diagnostic function is performed once each time the industrial machine is powered on, as this is the interpretation that is most consistent with the description in the original disclosure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jalluri et al. (US20190346822, hereinafter Jalluri) in view of Van Camp (US20170053528, hereinafter Van Camp).

In regards to Claim 1, Jalluri teaches “A control apparatus for controlling an industrial machine, comprising: a deterioration diagnostic unit that has a diagnostic function for diagnosing deterioration of each component of the industrial machine and outputs an alarm signal in response to deterioration equal to or more than a predetermined level in each component, the diagnostic function being repeatedly executed at predetermined timing” ([0042] The system operation controller 124 may be a computing device having, for example, a processor, a memory, and one or more user interfaces 126 operable by an operator to input commands (e.g., a monitor 126A, and keyboard 126B); [0043] To monitor the performance of the machine 104, the machining tool 100 may include one or more sensors 126, such as temperature sensors and/or accelerometers, provided along the machine 104. The sensors 126 are communicably coupled to the system operation controller 124 via wireless and/or a wired communication link to output data of measured parameter (e.g., temperature, acceleration, vibration). Using the data from the machine controller 122 and the sensors 126, the system operation controller 124 is configured to construct time-lapse chart that maps the operation of the machine 104 with the performance data from the sensors 126. This can further be used to detect abnormal activities or track the general health of the machining tool 100; [0046] The diagnostic module 208 is configured to analyze data from the sensors and the machine controller 122 to determine whether the machining tool 100 is operating within one or more predefined parameters. (i.e., whether the machining tool 100 is operating normally or abnormally.) For example, one such diagnostic test may include determining whether a spindle runout condition is present. Other diagnostics may include system checks for determining whether the system is operating normally, and if not, to issue a notification to the operation module 210. Other system checks may detect: presence of a damaged bearings, races, spacers; misalignment condition; unbalance of bearing components or entire spindle system; crash event caused by looseness of the mounting of the spindle; and/or preload issues; [0011] the method further includes determining and storing, by the control system, a subsequent test time for performing the maintenance health routine based on the parameters and the operation history defined by the machine health record. The determining whether the machine health routine is to be performed further includes comparing the subsequent test time provided in the machine health record with an internal clock of the control system, and determining the machine health record is to be performed in response to the subsequent test time being within a predefined time period....the parameters include at least one of a test frequency of the machine health routine, and an operation period of the test frequency level) “an alarm control unit that outputs a stop command to the industrial machine based on the alarm signal and informs that the industrial machine is in an alarm stop state” ([0047] if the diagnostic module 208 issues a notification, the operation module 210 is configured to halt the operation taking place and output a notification to the operator via the user interface 126).
Jalluri fails to teach “and a cancellation operation receiving unit that receives cancellation operation for cancelling the alarm stop state; wherein the deterioration diagnostic unit cancels the alarm stop state brought on by the diagnostic function based on the cancellation operation, and allows the industrial machine to operate until the diagnostic function is executed next”.
Van Camp teaches “and a cancellation operation receiving unit that receives cancellation operation for cancelling the alarm stop state; wherein the deterioration diagnostic unit cancels the alarm stop state brought on by the diagnostic function based on the cancellation operation, and allows the industrial machine to operate until the diagnostic function is executed next” ([0018] the operator and/or the process control logic can suppress process control alarms during runtime by shelving (e.g., temporality disabling for a period of time) the process control alarms or placing the process control alarms out of service (e.g., disabling the process control alarm until it is re-enabled). For example, the operator and/or the process control logic may shelve a chattering process control alarm. As another example, the operator and/or the process control logic may take a process control alarm out of service while a corresponding portion of the process control system is under maintenance).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the control apparatus for an industrial CNC machine that performs periodic diagnostics on deterioration of components of the machine according to a predetermined period and which can cause a machine to stop its operation when a deterioration has reached a particular threshold as taught by Jalluri, with the ability to suppress and disable alarms for a set amount of time so that alarms and the conditions they cause are temporarily halted so that a machine can continue to function as taught by Van Camp because it would inherit the stated benefit of allowing an operator to deal with alarms nuisance alarms caused by chatter ([0018], [0032]) and further allows a user to continue using a device even when it is an alarmed state, without having to worry about that particular alarm causing subsequent shutdowns.  By increasing the amount of uptime of a machine by suppressing alarms based on a user input, it would further motivate a person having ordinary skill because this presents the financial incentive of being able to continue using the alarmed machine based upon the user’s judgement.   By combining these elements, it can be considered taking the known machining device that performs health diagnostics to determine a deterioration of a component and which is capable of stopping the machine when a health determination returns a fault condition, and improving it by implementing the user interface that allows a user to suppress/disable individual alarm conditions for set amounts of time in a known way to achieve the predictable result of a machining device that performs health diagnostics at a predetermined time interval and stops a machine when a deterioration of a component is determined, and which allows an operator to suppress that particular alarm so that the device can continue operating until the next health diagnostic routine.

In regards to Claim 2, Jalluri and Van Camp teach the control apparatus for controlling a machine as incorporated by claim 1 above.  Van Camp further teaches “The control apparatus according to claim 1, wherein the deterioration diagnostic unit includes an invalidation period setting unit that sets an invalidation period for invalidating execution of the diagnostic function; and after the cancellation operation, invalidates the diagnostic function during the set invalidation period” ([0018] the operator and/or the process control logic can suppress process control alarms during runtime by shelving (e.g., temporality disabling for a period of time) the process control alarms or placing the process control alarms out of service (e.g., disabling the process control alarm until it is re-enabled). For example, the operator and/or the process control logic may shelve a chattering process control alarm. As another example, the operator and/or the process control logic may take a process control alarm out of service while a corresponding portion of the process control system is under maintenance; [0032] The runtime process control alarm definitions may be changed during runtime of the process control system 100. In some examples, an operator may change a value limit of a runtime process control alarm definition. For example, an operator may adjust a value limit for a process control alarm that is chattering (e.g., the alarm parameter is close to the measured parameter under normal operating conditions, causing the process control alarm to be triggered frequently). Additionally, in some examples, control logic may adjust a value limit. For example, a field device 106 may establish a baseline value of a parameter over time and set a value limit to trigger an alarm when there is a sudden spike in the value of the parameter. In some examples, an operator may suppress (e.g., disable) process control alarms by shelving (e.g. temporarily disabling for a period of time) process control alarms and/or taking process control alarms out of service (e.g., disabling until re-enabled); [0050] The example runtime records 401 include the information in the runtime process control definitions and information regarding suppression of the process control alarm. In the illustrated example, the runtime records 401 include an example process control alarm path 402, an example priority indicator 404, an example enablement flag 406, an example limit value 408, an example suppression reason 410, an example suppression timeout value 412, an example shelved suppression flag 414, and an example out-of-service suppression flag 416).

In regards to Claim 4, Jalluri and Van Camp teach the control apparatus for controlling a machine as incorporated by claim 1 above.  Jalluri further teaches “The control apparatus according to claim 1, wherein the deterioration diagnostic unit includes a numerical information acquisition unit that acquires an operation state of each component as numerical information” ([0043] To monitor the performance of the machine 104, the machining tool 100 may include one or more sensors 126, such as temperature sensors and/or accelerometers, provided along the machine 104. The sensors 126 are communicably coupled to the system operation controller 124 via wireless and/or a wired communication link to output data of measured parameter (e.g., temperature, acceleration, vibration). Using the data from the machine controller 122 and the sensors 126, the system operation controller 124 is configured to construct time-lapse chart that maps the operation of the machine 104 with the performance data from the sensors 126. This can further be used to detect abnormal activities or track the general health of the machining tool 100; wherein when sensed conditions are data, they must be in numerical form) “a threshold acquisition unit that acquires, for the numerical information on each component, a threshold value indicating deterioration; and a determination unit that determines deterioration of each component based on the numerical information and the threshold value.” ([0046] The diagnostic module 208 is configured to analyze data from the sensors and the machine controller 122 to determine whether the machining tool 100 is operating within one or more predefined parameters. (i.e., whether the machining tool 100 is operating normally or abnormally.) For example, one such diagnostic test may include determining whether a spindle runout condition is present. Other diagnostics may include system checks for determining whether the system is operating normally, and if not, to issue a notification to the operation module 210. Other system checks may detect: presence of a damaged bearings, races, spacers; misalignment condition; unbalance of bearing components or entire spindle system; crash event caused by looseness of the mounting of the spindle; and/or preload issues).

In regards to Claim 5, Jalluri teaches “A non-transitory program recording medium causing a computer to function as a control apparatus having an automatic diagnostic function for an industrial machine, wherein the program causes a computer to function as a deterioration diagnostic unit that has a diagnostic function, which is repeatedly executed at predetermined timing, for diagnosing deterioration of each component of the industrial machine and outputs an alarm signal in response to deterioration equal to or more than a predetermined level in each component” ([0042] The system operation controller 124 may be a computing device having, for example, a processor, a memory, and one or more user interfaces 126 operable by an operator to input commands (e.g., a monitor 126A, and keyboard 126B); [0043] To monitor the performance of the machine 104, the machining tool 100 may include one or more sensors 126, such as temperature sensors and/or accelerometers, provided along the machine 104. The sensors 126 are communicably coupled to the system operation controller 124 via wireless and/or a wired communication link to output data of measured parameter (e.g., temperature, acceleration, vibration). Using the data from the machine controller 122 and the sensors 126, the system operation controller 124 is configured to construct time-lapse chart that maps the operation of the machine 104 with the performance data from the sensors 126. This can further be used to detect abnormal activities or track the general health of the machining tool 100; [0046] The diagnostic module 208 is configured to analyze data from the sensors and the machine controller 122 to determine whether the machining tool 100 is operating within one or more predefined parameters. (i.e., whether the machining tool 100 is operating normally or abnormally.) For example, one such diagnostic test may include determining whether a spindle runout condition is present. Other diagnostics may include system checks for determining whether the system is operating normally, and if not, to issue a notification to the operation module 210. Other system checks may detect: presence of a damaged bearings, races, spacers; misalignment condition; unbalance of bearing components or entire spindle system; crash event caused by looseness of the mounting of the spindle; and/or preload issues; [0011] the method further includes determining and storing, by the control system, a subsequent test time for performing the maintenance health routine based on the parameters and the operation history defined by the machine health record. The determining whether the machine health routine is to be performed further includes comparing the subsequent test time provided in the machine health record with an internal clock of the control system, and determining the machine health record is to be performed in response to the subsequent test time being within a predefined time period....the parameters include at least one of a test frequency of the machine health routine, and an operation period of the test frequency level) “an alarm control unit that outputs a stop command to the industrial machine based on the alarm signal and informs that the industrial machine is in an alarm stop state” ([0047] if the diagnostic module 208 issues a notification, the operation module 210 is configured to halt the operation taking place and output a notification to the operator via the user interface 126).
Jalluri fails to teach “and a cancellation execution unit that executes cancellation based on cancellation operation for cancelling the alarm stop state, and the deterioration diagnostic unit cancels the alarm stop state brought on by the diagnostic function based on the cancellation operation, and allows the industrial machine to operate until the diagnostic function is executed next”.
Van Camp teaches “and a cancellation execution unit that executes cancellation based on cancellation operation for cancelling the alarm stop state, and the deterioration diagnostic unit cancels the alarm stop state brought on by the diagnostic function based on the cancellation operation, and allows the industrial machine to operate until the diagnostic function is executed next” (([0018] the operator and/or the process control logic can suppress process control alarms during runtime by shelving (e.g., temporality disabling for a period of time) the process control alarms or placing the process control alarms out of service (e.g., disabling the process control alarm until it is re-enabled). For example, the operator and/or the process control logic may shelve a chattering process control alarm. As another example, the operator and/or the process control logic may take a process control alarm out of service while a corresponding portion of the process control system is under maintenance).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the control apparatus for an industrial CNC machine that performs periodic diagnostics on deterioration of components of the machine according to a predetermined period and which can cause a machine to stop its operation when a deterioration has reached a particular threshold as taught by Jalluri, with the ability to suppress and disable alarms for a set amount of time so that alarms and the conditions they cause are temporarily halted so that a machine can continue to function as taught by Van Camp because it would inherit the stated benefit of allowing an operator to deal with alarms nuisance alarms caused by chatter ([0018], [0032]) and further allows a user to continue using a device even when it is an alarmed state, without having to worry about that particular alarm causing subsequent shutdowns.  By increasing the amount of uptime of a machine by suppressing alarms based on a user input, it would further motivate a person having ordinary skill because this presents the financial incentive of being able to continue using the alarmed machine based upon the user’s judgement.   By combining these elements, it can be considered taking the known machining device that performs health diagnostics to determine a deterioration of a component and which is capable of stopping the machine when a health determination returns a fault condition, and improving it by implementing the user interface that allows a user to suppress/disable individual alarm conditions for set amounts of time in a known way to achieve the predictable result of a machining device that performs health diagnostics at a predetermined time interval and stops a machine when a deterioration of a component is determined, and which allows an operator to suppress that particular alarm so that the device can continue operating until the next health diagnostic routine.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jalluri and Van Camp as applied to claim 1 above, and further in view of Das et al. (US20130268241, hereinafter Das).

In regards to Claim 3, Jalluri and Van Camp teach the control apparatus for controlling a machine as incorporated by claim 1 above.
Jalluri and Van Camp fail to teach “The control apparatus according to claim 1, wherein the deterioration diagnostic unit repeatedly executes the diagnostic function at timing of powering on the industrial machine”.
Das teaches “The control apparatus according to claim 1, wherein the deterioration diagnostic unit repeatedly executes the diagnostic function at timing of powering on the industrial machine” ([0084] As discussed previously, in some embodiments the diagnostic engine 28.sub.DIAG executes, or otherwise processes, as an independent service. Thus, for example, when the HMD 12 initially powers up, the HMD 12 may initialize the diagnostic engine 28.sub.DIAG; [0036] HM module 26 comprises a diagnostic module, such as a condition-based maintenance (CBM) module, capable of providing diagnostic analysis results that identify a current condition of one or more components 16 of the machine 14).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machine that executes a machine component health diagnostic function that shuts down and alarms when a component health is below a threshold value based on a predetermined period of time as taught by Jalluri, with the use of a diagnostic test for assess the health of a machine that executes when a machine is initially powered on as taught by Das because it would inherit the benefits stated by Das, namely “[0003] Maintaining machinery can be expensive and logistically challenging. Often, complex machines with many different interrelated components, such as vehicles, are maintained based on a maintenance schedule that is time-based, or are reactively maintained in response to actual failures of the machines. Because time-based maintenance typically does not take into consideration the conditions under which the machine is operating, maintenance may be performed prior to or subsequent to an actual need for maintenance. In the context of a relatively large fleet of machines, replacing parts that do not need replacement can be expensive and unnecessarily removes the machine from operation during the unnecessary maintenance. Collectively, such time-based maintenance can make it difficult or impossible to optimize mission availability of a fleet of machines” and “[0005] The intervals between periods of analysis may result in maintenance issues being undiagnosed in a timely manner. Where timely diagnostics and prognostics of the complex machine can be the difference between a safe and an unsafe operation”.  Furthermore, both Das and Jalluri are in the same field of use of assessing the health of a machine using a health diagnostic routine, thus the combination is made more obvious because the improvements inherited by their respective features are related.  In addition, by adding the ability to run a health diagnostic routine whenever a machine is powered on, when a case where a fault causes a machine to shut down and require reboot, it would then automatically implement the health diagnostic routine rather than waiting for the next scheduled, thus improving the reliability and ability of the device to determine issues relating to machine component health.   By combining these elements, it can be considered taking the known machining device that performs health diagnostics to determine a deterioration of a component and which is capable of stopping the machine when a health determination returns a fault condition, and improving it by implementing the known ability to run the health diagnostic routine whenever the machine is powered up, to achieve the predictable result of a machining device that performs health diagnostics whenever a machine is powered on to determine a deterioration of a component and which is capable of stopping the machine when a health determination returns a fault condition.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wascat et al. (US 20180149516) – teaches a machine health system that uses vibration sensors to indicate when a machine has deteriorated beyond a threshold
Wolbank (US 20140176152) – teaches a method for determination when an insulation factor of an electrical component has deteriorated beyond a threshold

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116